Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 13, 2022

                                    No. 04-21-00521-CV

                  IN THE ESTATE OF John Moore KILLIAN, Deceased,

                     From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2019-PC-2157
                        Honorable Oscar J. Kazen, Judge Presiding


                                       ORDER
       Appellee’s unopposed motion for extension of time to file appellees’ brief is GRANTED.
Appellee’s brief is due May 31, 2022.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court